302 So.2d 163 (1974)
ATLAS AIRCRAFT CORPORATION, Appellant,
v.
Marcia BUCKINGHAM et al., Appellees.
No. 74-439.
District Court of Appeal of Florida, Fourth District.
October 25, 1974.
*164 Michael B. Davis, Walton, Lantaff, Schroeder, Carson & Wahl, West Palm Beach, for appellant.
Wm. Bruce Harper, Jr., Frates, Floyd, Pearson, Stewart, Proenza & Richman, Miami, for appellees.
PER CURIAM.
Upon examination of the pleadings and papers in the appellate record and after consideration of the briefs and oral argument, we are of the opinion that the trial court erred in denying defendant-appellant's motion to dismiss for lack of jurisdiction. The motion to dismiss and the evidence adduced in the sworn affidavit in support thereof established a prima facie showing that the defendant's conduct and actions did not make it amenable to service of process under Florida's long-arm statute, section 48.181, F.S. See Viking Superior Corporation v. W.T. Grant Company, Fla.App. 1968, 212 So.2d 331. Upon such a showing the burden shifted to the plaintiff to support the allegations of its complaint by way of evidence in opposition to the affidavit (which the plaintiff failed to do in the proceedings below). Defendant's motion should, therefore, have been granted.
Accordingly, the order denying defendant's motion to dismiss is vacated and set aside and the cause remanded to the trial court with the respectful direction to enter an order granting defendant's motion to dismiss with leave to the plaintiff to take such other action by pleading or proof as deemed appropriate.
Reversed and remanded.
WALDEN and MAGER, JJ., and SMITH, CULVER, Associate Judge, concur.